SUMMARY ORDER

THIS SUMMARY ORDER WILL NOT BE PUBLISHED IN THE FEDERAL REPORTER AND MAY NOT BE CITED AS PRECEDENTIAL AUTHORITY TO THIS OR ANY OTHER COURT, BUT MAY BE CALLED TO THE ATTENTION OF THIS OR ANY OTHER COURT IN A SUBSEQUENT STAGE OF THIS CASE, IN A RELATED CASE, OR IN ANY CASE FOR PURPOSES OF COLLATERAL ESTOPPEL OR RES JUDICATA.
At a stated term of the United States Court of Appeals for the Second Circuit, held at the Thurgood Marshall United States Courthouse, at Foley Square, in the City of New York, on the 13th day of June, two thousand and three.
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the case is AFFIRMED.
Adell P. Allen, appearing pro se, appeals from two orders of the United States District Court for the Southern District of New York (McMahon, /.) dismissing (1) all claims except those for discriminatory retaliation against St. Cabrini for failure to state a claim and failure to exhaust administrative remedies, and (2) the discriminatory retaliation claims against St. Cabrini on summary judgment. We affirm for substantially the reasons stated by the district court. See Allen v. St. Cabrini Nursing Home, 198 F.Supp.2d. 442 (S.D.N.Y.2002) (CM); Allen v. St Cabrini Nursing Home, 00 Civ. 8558(CM), 2001 WL 286788 (S.D.N.Y. March 9, 2001).